Citation Nr: 0215071	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  98-10 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an initial compensable evaluation for 
bilateral pes planus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1994 to July 
1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from two rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  In February 1998 the RO denied the veteran's claim of 
service connection for a right shoulder disability.  Service 
connection for bilateral plantar fasciitis was granted 
assigned a noncompensable evaluation.  In September 1998 the 
RO granted service connection for bilateral pes planus and 
combined that disability with the already service connected 
plantar fasciitis.  

The Board notes that the veteran has made a claim of 
entitlement to service connection for bilateral athlete's 
foot, which has not been addressed by the RO.  This issue is 
referred to the RO for consideration.  The veteran's 
representative has included the issues of entitlement to 
service connection for right ear hearing loss and a stomach 
condition with heartburn in the Written Brief Presentation.  
However, the veteran has not submitted a substantive appeal 
with regard to these issues.  Hence, these issues are not 
currently before the Board.  

With regard to the issues of initial evaluations for right 
knee patellofemoral pain syndrome, left shoulder trapezius 
muscle spasm and tinnitus, and service connection for left 
ear hearing loss the veteran has not submitted a substantive 
appeal with regard to these issues.  Therefore, these issues 
are not currently before the Board.  The veteran has not 
submitted a notice of disagreement to the denial of service 
connection for stress and residuals of a right ankle sprain.  
Consequently, these issues are not currently before the 
Board.  


FINDINGS OF FACT

1.  Service medical records do not show that the veteran 
incurred a right shoulder injury during service.  

2.  There is no competent medical evidence of record 
indicating that the veteran currently has a right shoulder 
disability.  

3.  The symptomatology resulting from the veteran's bilateral 
pes planus with plantar fasciitis is productive of no more 
than mild disability.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated during the veteran's military service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).  

2.  The criteria for an initial compensable evaluation for 
bilateral pes planus with plantar fasciitis have not been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The February 2002 RO letter informed the veteran 
of the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in December 1997 and February 2002.  See 38 
U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Service Connection 

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service medical records do not show that the veteran 
complained of or was seen for any right shoulder disease or 
injury.  The December 1997 VA examination diagnosis was 
bilateral shoulder pain of uncertain etiology.  The right 
shoulder x-rays revealed that there was no bony abnormality.  
At the February 2002 VA examination the right shoulder 
exhibited a full range of motion.  Right shoulder x-rays 
showed that there were no fractures, dislocations or 
displacements of the humeral head superiorly or inferiorly.  
There was no diagnosis with regard to the right shoulder.  

Hence, in the absence of proof of a present disability there 
is no basis on which to grant service-connection.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 
U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of present 
disability there can be no valid claim).  

Accordingly, as there is no competent medical evidence 
establishing that the veteran currently has a right shoulder 
disability his claim must be denied.  In reaching this 
decision the Board considered the benefit- of-the-doubt rule, 
but since the preponderance of the evidence is against the 
veteran's claim, this doctrine does not apply.  38 U.S.C. 
§ 5107(b).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Initial Evaluations 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The veteran's service connected bilateral pes planus with 
plantar fasciitis was initially assigned a noncompensable 
evaluation under Diagnostic Code 5276, for acquired flatfoot.  
38 C.F.R. § 4.71a.  Mild acquired flatfoot with symptoms 
relieved by built-up shoe or arch support warrants a 
noncompensable evaluation.  Moderate acquired flatfoot 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral 
necessitates a 10 percent evaluation.  Severe acquired 
flatfoot manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities calls for a 30 percent evaluation when bilateral.  
Pronounced acquired flatfoot manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
warrants a 50 percent evaluation when bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The 
Board also notes that in DeLuca v. Brown, 2 Vet. App.  202, 
206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  

At the December 1997 VA examination there was relative 
flattening of each horizontal arch.  There was tenderness to 
deep palpation over the anterior / inferior calcaneus.  There 
was full range of motion about each ankle joint.  In the 
proximal right tibia there was a palpable abnormality over 
the tibial tuberosity.  Upon examination in February 2002 the 
VA examiner noted mild pes planus, otherwise negative.  There 
was no tenderness of the plantar fascia.  There was some 
tenderness over the olecranon process.  The diagnoses 
included plantar fasciitis, mild, which was helped with 
orthotics with minimal loss of function.  

The medical evidence of record fails to show symptomatology 
resulting from the veteran's bilateral pes planus with 
plantar fasciitis meeting or more nearly approximating 
moderate bilateral flatfoot with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet thereby 
warranting a compensable evaluation.  Moreover, there is no 
competent evidence of functional loss due to pain which would 
warrant the assignment of a compensable rating under 38 
C.F.R. §§ 4.40, 4.45, 4.59 or the holding in DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial (compensable) evaluation for bilateral pes planus.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's bilateral pes planus 
with plantar fasciitis, was compensably disabling.  Thus 
"staged ratings" greater than 0 percent are not warranted for 
any period since the effective date of service-connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  



ORDER

Service connection for a right shoulder disability is denied.  

Entitlement to an initial compensable evaluation for 
bilateral pes planus with plantar fasciitis is denied.   




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

